DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a CON of 16/671,394 11/01/2019 PAT 11210738
16/671,394 is a CON of 14/804,506 07/21/2015 PAT 10504177
14/804,506 has PRO 62/028,447 07/24/2014

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-22 of U.S. Patent No. 10,504,177. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are essentially the broadened version of the parent claims.  The parent claims contain every limitations of the present claims.
Claim 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-24 of U.S. Patent No. 11,210,738. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are essentially the broadened version of the parent claims.  The parent claims contain every limitations of the present claims.

Claim Rejection – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “accept…additional data, apply…the additional data to the received order data to at least partially offset the order imbalance”, and “accept…further data…reject…any portion of the further data”.  It is unclear what the “additional data” and “further data” are.  The recited terms are broad and vague, and they can include any data that is related or unrelated to trades/orders.  As such, it is difficult to establish the metes and bounds of the claims.  Examiner suggests moving the definitions in claim 3 and 4 into claim 1.  Similarly, Examiner suggests moving the definitions in claim 14 and 15 into claim 11.



Prior Arts Cited But Not Applied
This application is a Continuation of PAT 11,210,738 and PAT 10,504,177.  The present claims recite limitations similar to the patented claims.  The specification describes the problem of inefficiently processing electronic portfolios, and specifically describes how the claimed invention address this problem.  Independent claims recite a specific way to minimize computer processing in correcting order imbalances.  The steps of eliminating non-pairable orders and processing only the pairable orders solve problems related to memory and processing efficiency.  Therefore, the present claims are not directed to an abstract idea.
 	The references cited by Examiner are Crowley et al. (Pub. No.: US 2015/0262299), Kraemer (Patent No.: US 7,873,555), Kelly et al. (Pub. No.: US 2010/0174664), and Cushing (Patent No.: US 7,430,533).  However, these references, whether individually or combined, fail to teach very limitations recited in the independent claims.  In particular, the best reference, Cushing, fails to teach three periods of offsetting order imbalance, since the Cushing reference only teaches two stages of order imbalance (see column 7 line 27 through column 8 line 58).  In addition, Cushing also fails to teach accepting “further data that, collectively, fully offsets the remaining imbalance” and rejecting “any portion of the further data that does not contribute to the full offset of the remaining balance, thereby creating a fully balanced order data set”.  The other references do not fulfill Cushing’s deficiency.
	Crowley et al. (Pub. No.: US 2015/0262299), Kraemer (Patent No.: US 7,873,555), Kelly et al. (Pub. No.: US 2010/0174664), and Cushing (Patent No.: US 7,430,533), whether individually or combined, fail to teach:
initiate a first period, and during said first period: accept, by the order management module over a communication network, order data, and identify, by the order imbalance module, an order imbalance amongst the received order data; 
initiate a second period, and during said second period: accept, by the order management module over the communication network, additional data, apply, by the order imbalance module, the additional data to the received order data to at least partially offset the order imbalance, and identify, by the order imbalance module, a remaining imbalance after the additional data is applied to the received order data; 
initiate a third period, and during said third period: accept, by the order management module over the communication network, further data that, collectively, fully offsets the remaining imbalance, and reject, by the order management module, any portion of the further data that does not contribute to the full offset of the remaining balance, thereby creating a fully balanced order data set; and 
generate and process, by the electronic crossing platform, pairable trade orders from the fully balanced order data set.
These limitations are required by amended independent claims 1 and 12.  Therefore no prior art rejection is cited in this Office Action.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO FU whose telephone number is (571)270-3441. The examiner can normally be reached 9:00 AM - 6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
APR-2022